Rule 906. Service of Notice of Appeal.

       (a) General rule. Concurrently with the filing of the notice of appeal under [Rule
905 (filing of notice of appeal)] Pa.R.A.P. 905, the appellant shall serve copies
thereof, and of any [order] request for transcript, and copies of a proof of service
showing compliance with this rule, upon:

              (1) All parties to the matter in the trial court including parties previously
      dismissed pursuant to an interlocutory order unless; (i) the interlocutory order of
      dismissal was reviewed by an appellate court and affirmed; or (ii) the
      interlocutory order of dismissal was made final under [Rule 341(c)] Pa.R.A.P.
      341(c) and no party appealed from that date;

            (2) The judge of the court below, whether or not the reasons for the order
      appealed from already appear of record;

            (3) The official court reporter of the trial court, whether or not [an order]
      a request for transcript accompanies the papers; and

            (4) The district court administrator or other person designated by the
      administrator pursuant to Rule [5000.5(a)(3)] 4007(B)(3) of the Pennsylvania
      Rules of Judicial Administration [(requests and orders for transcripts)].

       (b) Appeals to the Supreme Court.         In addition to the requirements of
[subdivision] paragraph (a), the appellant shall serve copies of the jurisdictional
statement required by [Rule 909] Pa.R.A.P. 909 upon all parties to the matter in the trial
court. The proof of service shall show compliance with this [subdivision] paragraph.

Official Note: [See Rule 908 (Parties on Appeal)] See Pa.R.A.P. 908.

*     *      *
Rule 1911. Request for Transcript.

      (a) General rule. The appellant shall request any transcript required under this
chapter in the manner and make any necessary payment or deposit therefor in the
amount and within the time prescribed by Rules [5000.1 et seq.] 4001 et seq. of the
Pennsylvania Rules of Judicial Administration [(court reporters)].

         (b) Cross-appeals. Where a cross-appeal has been taken the cross-appellant
shall also have a duty to pay for and cause the transcript to be filed and shall share the
initial expense equally with all other appellants.

        (c) Form. The [order] request for transcript may be endorsed on, incorporated
into or attached to the notice of appeal or other document and shall be in substantially
the following form:

                                         [Caption]

       A (notice of appeal) (petition for review) (other appellate paper, as appropriate)
having been filed in this matter, the official court reporter is hereby [ordered] requested
to produce, certify and file the transcript in this matter in conformity with Rule 1922 of
the Pennsylvania Rules of Appellate Procedure.

                                   _____________________________
                                   Signature

       (d) Effect of failure to comply. If the appellant fails to take the action required by
these rules and the Pennsylvania Rules of Judicial Administration for the preparation of
the transcript, the appellate court may take such action as it deems appropriate, which
may include dismissal of the appeal.

Official Note: [The 1997 amendment changes the word ‘‘order’’ to ‘‘request’’ in
order to clarify that an order of court is not necessary. See Pa.R.J.A. 5000.5 and
1997 amendment to Rule 904(c). If a request for a transcript on appeal is made in
open court the appellant must nevertheless prepare and serve a written order for
transcript, so that the district court administrator and the appellate court are
aware of the order. Local rules contemplated by Pa.R.J.A. 5000.6 should be
consulted as to the officer or other person who is to receive and hold any
security deposit (up to one-half the estimated charge) required by the court
reporter. It is the responsibility of the appellant to contact the court reporter to
ascertain whether a deposit will be required and the amount thereof, and to make
the deposit. The court reporter is under no obligation to proceed in the absence
of a required deposit, and under Pa.R.J.A. 5000.11(b) is under no obligation to
certify and file the transcript in the absence of full payment or adequate security

                                             2
therefor. While delay in payment, and any resulting delay in certification and
filing of the transcript, does not automatically affect the validity of the appeal,
under Subdivision (d) the appellate court may impose other sanctions in an
appropriate case. Compare Rule 902 (manner of taking appeal) and Rule 2101
(conformance with requirements).          This rule and Rule 1922 are ‘‘another
arrangement for delivery’’ under Pa.R.J.A. 5000.11(a), since it is undesirable for
the official appellate transcript to pass outside of the control of court officials.]

      For the Uniform Rules Governing Court Reporting and Transcripts, see
Pa.R.J.A. No. 4001-4016. Local rules should also be consulted as to deposit
requirements, fees, and additional procedures.




                                         3